 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    KATHERINE A. TOSTENRUDE as personal                Case No. C19-1573 RSM
      representative of the ESTATE OF KIRK A.
11    TOSTENRUDE,                                        ORDER TO SHOW CAUSE
12                   Plaintiff,
13
                       v.
14
      MONSANTO COMPANY,
15
16                  Defendant.

17
            This matter comes before the Court sua sponte on a review of Plaintiff’s Complaint.
18
19   See Dkt. #1.

20          Under 28 U.S.C. § 1404, this Court has discretion to transfer this case in the interests of
21
     convenience and justice to another district in which venue would be proper. See Jones v. GNC
22
     Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000). Specifically, Section 1404(a) states:
23
24             For the convenience of parties and witnesses, in the interest of justice, a
               district court may transfer any civil action to any other district or division
25             where it might have been brought or to any district or division to which all
               parties have consented.
26
27   28 U.S.C. § 1404(a). The purpose of this statute is to “prevent the waste of time, energy, and

28   money and to protect litigants, witnesses and the public against unnecessary inconvenience and



     ORDER TO SHOW CAUSE - 1
     expense.” Pedigo Prods., Inc. v. Kimberly-Clark Worldwide, Inc., No. 3:12-CV-05502-BHS,
 1
 2   2013 U.S. Dist. LEXIS 12690, 2013 WL 364814, at *2 (W.D. Wash. Jan. 30, 2013) (quoting

 3   Van Dusen v. Barrack, 376 U.S. 612, 616, 84 S. Ct. 805, 11 L. Ed. 2d 945 (1964)).
 4
            In the Ninth Circuit, district courts typically apply a nine-factor balancing test to
 5
     determine whether to transfer a case under § 1404(a), examining: “(1) the location where the
 6
 7   relevant agreements were negotiated and executed, (2) the state that is most familiar with the

 8   governing law, (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts with the
 9   forum, (5) the contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the
10
     differences in the costs of litigation in the two forums, (7) the availability of compulsory
11
     process to compel attendance of unwilling non-party witnesses, [] (8) the ease of access to
12
13   sources of proof, and (9) the public policy considerations of the forum state.” Jones, 211 F.3d

14   at 498-99.
15          Plaintiff and her late husband appear to have always resided in Spokane County,
16
     Washington. Dkt. #1 at 2. Cases arising in that county are heard by the U.S. District Court for
17
     the Eastern District of Washington. Defendant Monsanto is a Delaware corporation with its
18
19   principle place of business in St. Louis, Missouri. Id. at 3. The use of Monsanto’s product

20   occurred at Plaintiff’s home in Spokane County. It is unclear why Plaintiff filed suit in the
21
     Western District of Washington. Based on the record before it, the Court believes that this case
22
     cannot proceed in this district, can proceed in the Eastern District of Washington, and that it
23
24   would be most convenient to all parties involved and any potential witnesses for the case to

25   proceed there.
26          In Response to this Order, Plaintiff must write a short statement telling the Court why
27
     this case should or should not be transferred to the Eastern District of Washington. This
28



     ORDER TO SHOW CAUSE - 2
     Response may not exceed six (6) pages. The Court will take no further action in this case until
 1
 2   Plaintiff has submitted this Response.

 3          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
 4
     this Order to Show Cause containing the detail above no later than twenty-one (21) days
 5
     from the date of this Order. Failure to file this Response will result in transfer of this case.
 6
 7
 8          DATED this 3rd day of October 2019.
 9
10
11
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
